DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-5, 10-13 and 18-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dagher et al. US 2011/0064327.
As to claim 1, Dagher teaches a device comprising: a first camera that captures, via a first aperture at a first location of the device, a first image of a field of view, wherein the first image is a grayscale image; [fig. 1; fig. 2b; ¶  0¶ 0009; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0067-0071] a second camera, that captures, via a second aperture a second location of the device, a second image of the field of view, wherein the second camera comprises a color filter configured to selectively allow different wavelengths of light received via the second aperture to illuminate respective different sets of pixels of the second camera,  wherein the second image is a color image including a representation of a color content of the field of view; [fig. 1; fig. 2b; ¶  0007; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0063; ¶ 0067-0071] and wherein the first location and second location are separated by a distance such that the contents of the first image and second image differ due to the parallax effect; [¶ 0043-0046; ¶  0050-0053; ¶ 0070-0073] a display; [fig. 3; ¶ 0053] and a controller, coupled to the first camera and the second camera, wherein the controller incorporates the color content obtained from the color image into the grayscale image obtained from the first camera to obtain a third image, [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0067-0071; ¶ 0073-0074; ¶ 0098-0099] and wherein the controller causes the display to display the third image. [fig. 3; ¶ 0053]
As to claim 2, Dagher teaches the limitations of claim 1.  Dagher teaches a first lens that focuses light from the field of view into the first camera; [figs. 1-2; ¶ 0043-0054; ¶ 0067-0072] and a second lens that focuses light from the field of view into the second camera. [figs. 1-2; ¶ 0043-0054; ¶ 0067-0072]
As to claim 3, Dagher teaches the limitations of claim 2. Dagher teaches a first image sensor included in the first camera, wherein the first image sensor receives at least a portion of the light focused by the first lens; [fig. 1; fig. 2b; ¶  0007; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0063; ¶ 0067-0071] and a second image sensor included in the second camera, wherein the second image sensor receives at least a portion of the light focused by the second lens. [fig. 1; fig. 2b; ¶  0007; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0063; ¶ 0067-0071]
As to claim 4, Dagher teaches the limitations of claim 1. Dagher teaches wherein color filter includes at least one of a Bayer filter, an RGBE filter, a CYYM filter, a CYGM filter, or an RGBW filter. [¶  0063; ¶  0067]
As to claim 5, Dagher teaches the limitations of claim 4. Dagher teaches wherein the grayscale image includes a representation of luminance content in the field of view,  and wherein the third image includes luminance content of the first image and color content of the second image. [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0067-0071; ¶ 0073-0074; ¶ 0098-0099]
As to claim 10, Dagher teaches the limitations of claim 1. Dagher teaches wherein the controller aligns features in the first image with corresponding features in the second image to obtain the third image. [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0061; ¶ 0067-0071; ¶ 0073-0074; ¶ 0085; ¶ 0098-0099]
As to claim 11, Dagher teaches a method comprising: operating, by a computing device, a first camera to capture, from a first location, a first image of a field of view, wherein the first image is a grayscale image; [fig. 1; fig. 2b; ¶  0¶ 0009; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0067-0071]  operating, by the computing device, a second camera, comprising a color filter, that captures, from a second location, a second image of the field of view, wherein the second image is a color image including a representation of a color content of the field of view; [fig. 1; fig. 2b; ¶  0007; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0063; ¶ 0067-0071] and wherein the first location and second location are separated by a distance such that the contents of the first image and second image differ due to the parallax effect; [¶ 0043-0046; ¶  0050-0053; ¶ 0070-0073] incorporating, by the computing device, the color content obtained from the color image into the grayscale image obtained from the first camera to obtain a third image [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0067-0071; ¶ 0073-0074; ¶ 0098-0099] and causing, by the computing device, a display to display the third image.  [fig. 3; ¶ 0053]
As to claim 12, Dagher teaches the limitations claim 11. Dagher teaches wherein color filter includes at least one of a Bayer filter, an RGBE filter, a CYYM filter, a CYGM filter, or an RGBW filter. [¶  0063; ¶ 0067]
As to claim 13, Dagher teaches the limitations of claim 12. Dagher teaches wherein the grayscale image includes a representation of luminance content in the field of view, and wherein the third image includes luminance content of the first image and color content of the second image. [abstract; ¶ 0009; ¶ 0043-0046; ¶ 0050-0053; ¶ 0067-0071; ¶ 0073-0074; ¶ 0098-0099]
As to claim 18, Dagher teaches the limitations of claim 11. Dagher teaches aligning, by the computing device, features in the first image with corresponding features in the second image to obtain the third image.  [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0061; ¶ 0067-0071; ¶ 0073-0074; ¶ 0085; ¶ 0098-0099]
As to claim 19, Dagher teaches a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations  comprising: causing a first camera to capture, via a first aperture at a first location, a first location, a first image of a field of view, wherein the first image is a grayscale image; [fig. 1; fig. 2b; ¶  0¶ 0009; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0067-0071] a second camera, comprising a color filter, that captures, via a second aperture at a second location, a second image of the field of view, wherein the second image is a color image including a representation of a color content of the field of view at multiple different colors or wavelengths, [fig. 1; fig. 2b; ¶  0007; ¶ 0013-0014; ¶ 0043-0047; ¶ 0050-0051; ¶ 0063; ¶ 0067-0071] and wherein the first location and second location are separated by a distance such that the contents of the first image and second image differ due to the parallax effect; [¶ 0043-0046; ¶  0050-0053; ¶ 0070-0073] incorporating, by the computing device, the color content obtained from the color image into the grayscale image obtained from the first camera to obtain a third image [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0067-0071; ¶ 0073-0074; ¶ 0098-0099] and causing, by the computing device, a display to display the third image.  [fig. 3; ¶ 0053]
As to claim 20, Dagher teaches the limitations of claim 19. Dagher teaches wherein the operations further comprise: aligning features in the first image with corresponding features in the second image to obtain the third image. [abstract; ¶  0043-0046; ¶ 0050-0053; ¶ 0061; ¶ 0067-0071; ¶ 0073-0074; ¶ 0085; ¶ 0098-0099]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  6-9 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dagher et al. US 2006/0054782 in view of Lin et al. US 2014/0085502. 
As to claim 6, Dagher teaches the limitations of claim 1. 
Dagher does not explicitly teach wherein the first image has a first pixel resolution indicative of a spatial resolution of the first image, and wherein the second image has a second pixel resolution indicative of a spectral resolution of the second image. 
Lin teaches wherein the first image has a first pixel resolution indicative of a spatial resolution of the first image, and wherein the second image has a second pixel resolution indicative of a spectral resolution of the second image. [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the image processing techniques of Lin with the teachings of Dagher for the benefit of combining prior art elements of a known method to yield a Dagher (modified by Lin), using the motivation above, teaches predictable result of improved image quality. 
As to claim 7, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 6. Lin teaches wherein the third image has a third pixel resolution indicative of the spatial resolution of the first image and the spectral resolution of the second image. [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]
As to claim 8, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 6. Lin teaches wherein the first pixel resolution of the first image is greater than the second pixel resolution of the second image. [figs. 1-5; ¶ 0013-0014; ¶ 0046-0049]
As to claim 9, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 8. Lin teaches wherein the third image has a third pixel resolution that is substantially same as the first pixel resolution of the first image. [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]
As to claim 14, Dagher teaches the limitations of claim 11. 
Dagher does not explicitly teach wherein the first image has a first pixel resolution indicative of a spatial resolution of the first image, and wherein the second image has a second pixel resolution indicative of a spectral resolution of the second image.  
Lin teaches wherein the first image has a first pixel resolution indicative of a spatial resolution of the first image, and wherein the second image has a second pixel resolution indicative of a spectral resolution of the second image.  [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the image processing techniques of Lin with the teachings of Dagher for the benefit of combining prior art elements of a known method to yield a predictable result of improved image quality. 
As to claim 15, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 14. Lin teaches wherein the third image has a third pixel resolution indicative of the spatial resolution of the first image and the spectral resolution of the second image. [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]
As to claim 16, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 14. Lin teaches wherein the first pixel resolution of the first image is greater than the second pixel resolution of the second image. [figs. 1-5; ¶ 0013-0014; ¶ 0046-0049]
As to claim 17, Dagher (modified by Lin), using the motivation above, teaches the limitations of claim 16. Lin teaches wherein the third image has a third pixel resolution that is substantially same as the first pixel resolution of the first image. [figs. 1-5; abstract; ¶ 0012-0015; ¶ 0017-0018; ¶ 0022-0023; ¶ 0046-0048]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483